Citation Nr: 1440616	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  09-19 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to right knee disability.

2.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to February 1989 and from February 1991 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening claims of service connection for hypertension and a left knee disorder, respectively.  The Veteran timely appealed those issues.

The Veteran and now-spouse, T.A., testified at a Board hearing before the undersigned in June 2012; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in November 2012, when the Board reopened both claims of service connection for a left knee disorder and hypertension, and remanded those reopened claims for further development at that time.  The case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent VA examinations for both his hypertension and left knee disorders in January 2013, as ordered in the previous remand; the examiner gave negative opinions for those disorders as related to military service, and for the left knee disorder, as related to or aggravated by his right knee disability.  The Board finds both of those opinions to be inadequate at this time.  

With respect to the hypertension opinion, the Veteran is noted as being service-connected for coronary artery disease.  While the Board did not specifically request a secondary service connection opinion, the Veteran has raised that theory of entitlement on appeal, both in an October 2010 correspondence and during his hearing testimony.  Thus, a secondary service connection opinion must be obtained and a remand is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Regardless, the examiner noted that the Veteran had borderline hypertension during military service, but did not address the Veteran's lay statements during his hearing that he was noted as being borderline hypertension during military service, was given a stress test and told to take aspirin for his high blood pressure.  The examiner additionally did not address whether the Veteran's notations of borderline hypertension during military service were the initial manifestations of the later diagnosed hypertension.  Another opinion is necessary with regards to the direct service connection theory as well.

Respecting the left knee claim, the examination referred to the Veteran's left knee ligament injury in 1972 on separation and a normal examination at separation examination in 1995; the examiner, however, did not address the Veteran's 1994 complaints of bilateral knee pain during military service which ultimately led to his being put on a profile for bilateral knee pain in April 1994.  The examiner also did not address the Veteran's diagnosis of bilateral knee pain within one year of discharge on VA examination in May 1996.  The Veteran has stated on appeal that he has had left knee symptomatology since military service, and the examiner has not addressed those competent and highly credible lay statements, which are supported by post-service evidence, particularly the May 1996 VA examination.  

Likewise, the examiner noted that the Veteran's left leg was 1.5 cm shorter than his right leg, and that such was of unknown etiology.  The Veteran has averred, and it was specifically noted on examination by the examiner, that he has a mildly antalgic gait on his left side; the Veteran and spouse, T.A., specifically stated in the hearing that he favors his right side, putting him off balance and putting all of his weight on his left leg.  The examiner failed to address these contentions in his opinion, merely stating that "there is no medical literature reviewed, of a knee joint being affected and disabled solely due to contralateral knee joint injury."  (Emphasis added).  For clarification, the Veteran is not alleging that merely because he injured his right knee his left knee is disabled, but rather the effects of his right leg/knee disability-such as antalgic gait and abnormal weightbearing-have led to his left knee disorder.  The examiner failed to address these contentions and the opinion is inadequate, requiring a remand for a new VA examination.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Wiregrass VA Medical Center, or any other VA medical facility that may have treated the Veteran, since December 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left knee disorder and/or hypertension, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination with a different appropriately-qualified examiner to determine whether his left knee disorder is related to service or his service-connected right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should state all left knee disorders found, to include any arthritic condition thereof.

The examiner should then opine as to whether the Veteran's left knee disorder(s) found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise related to military service.  

The examiner should specifically address the 1972 left knee ligament injury and the normal left knee on separation from service in 1995, as well as the Veteran's 1994 complaints of bilateral knee pain and subsequent profile for such.  Additionally, the examiner must discuss the Veteran's diagnosis of bilateral knee pain within 1 year of discharge from service in May 1996 on VA examination.  The examiner should also discuss the Veteran's lay statements regarding symptomatology suffered during service, and any continuity of symptomatology since discharge from service, particularly pain complaints since discharge from service.  

If and only if the left knee disorder is not shown to be related to military service, the examiner should then opine whether any left knee disorder is more likely, less likely or at least as likely as not caused by or related to his service-connected right knee disability, to include any resultant abnormal gait or weighbearing due to such disability.  

The examiner should specifically discuss the noted antalgic gait, the shortened left leg length, and the Veteran's lay statements that his right knee disability forces him to offset his balance and weight onto his left leg/knee.  The examiner should additionally opine whether the Veteran's leg shortening is the result of his antalgic gait/abnormal weighbearing as a result of his right knee disability.

The examiner should also state whether the Veteran's service-connected right knee disability has aggravated (i.e., permanently worsen beyond the normal progression of that disease) his left knee disorder, again to include any resultant abnormal gait or weighbearing due to such disability.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with a different, appropriately-qualified examiner in order to determine whether his hypertensive disorder is related to service or service-connected coronary artery disease.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should then opine as to whether his hypertension is more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise the result of his military service.  

The examiner should specifically discuss the previous VA examiner's opinion and conclusions, including whether the 1992 borderline hypertension notation in service and other notations of elevated blood pressure during military service were initial manifestations of the Veteran's hypertension in service, such that those manifestations eventually worsened into a diagnosable hypertensive disorder, even if such eventual diagnosis occurred after discharge from service.  

The examiner should also specifically address the Veteran's statements that he was hypertensive during service and was given a stress test in 1994 (which is in the service treatment records) and began taking aspirin to treat his hypertension at that time.  

The examiner should then opine whether the Veteran's hypertension is caused by or aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected coronary artery disease.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter has been returned as undeliverable.

6.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a left knee disorder and hypertension.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

